DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 1/5/2021.
Applicant’s addition of new claim(s) 12 is acknowledged.
Claim(s) 2-3, 6 is/are canceled.
Claim(s) 1, 4-5, 7-11 is/are amended.	
Claim(s) 1, 4-5, 7-12 is/are pending in this Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.







The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“outside recognition part” in claim(s) 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Applicant’s amendments filed 1/5/2021, hereafter referred to as Applicant’s amendments, have created claim objections. See para. 10 below.
Claims 5, 7-9, and 12 are objected to because of the following informalities:  
- the amendment comprising the last line of claim 5, there is a lack of antecedence basis for the limitation “the second threshold value” in this last line, the examiner is interpreting the claim limitation to be “a second threshold value” for the purposes of examination
- the amendment comprising the last line of claim 7, the limitation “a second threshold value” in this last line does not have proper antecedence to “a second threshold value” in line 7 of claim 
- the last line of claim 8, there is a lack of antecedence basis for the limitation “the outside recognition part” as the limitation of claim 1 comprising this term has been deleted by Applicant, the examiner is interpreting the claim limitation to be “an outside recognition part” for the purposes of examination
- the last line of claim 9, there is a lack of antecedence basis for the limitation “the detector” as the limitation of claim 9 comprising this term in line 2 of the claim has been deleted by Applicant, the examiner is interpreting the claim limitation to be “a detector” for the purposes of examination
- line 6 and line 15 of new claim 12, the “and” at the ends of each line appear out of place as a subsequent “and” is also recited in the third to last line of the claim, the examiner suggests deleting these first and second occurrences of “and”
- new claim 12, each of the “deriving”, “extracting”, second “deriving”, third “deriving”, fourth “deriving”, fifth “deriving”, and “correcting” steps are unclear as recited in conjunction with the limitation of line 2 (for example, “a processor configured to…deriving a trajectory”), the examiner suggests amending these steps to have same tense at the “recognize” and “generate” steps of the claim
Appropriate correction is required.
Claim Rejections - 35 USC § 101




Applicant’s amendments to overcome 35 USC 101 rejections of the non-final rejection mailed 9/24/2020, hereafter referred to as the non-final rejection, have been approved. The rejections have been removed. 
Claim Rejections - 35 USC § 112
Applicant’s amendments to overcome 35 USC 112(b) rejections of the non-final have been approved. The rejections have been removed. 
Applicant’s amendments have created new rejections under 35 USC 112(b). See para. 14 below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.









Claim(s) 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is unclear whether the “the threshold value” in line 4 is the “first threshold value” as recited in claim 1 or the “second threshold value” as recited in claim 7, or if they’re entirely different components. The examiner requests that Applicant amend claim 8 to clearly recite which threshold value is increased or include in their remarks that this threshold is neither the first nor the second threshold, and clearly point to the location in their specification which supports this limitation. 
Response to Arguments














Applicant’s arguments, see pg. 9-11, filed 1/5/2021, with respect to the 35 USC 103 rejections in view of Nakamura of amended independent claims 1, 10, 11 have been fully considered and are persuasive (amended independent claims include limitations from canceled dependent claims 2-3 which were previously rejected under 35 USC 103 in view of Nakamura in view of in view of Verheijen).  The 35 USC 103 rejections of non-final rejection have been withdrawn. 
Allowable Subject Matter


Claim(s) 1, 4-5, 7-12 would be allowable if rewritten to overcome the claim objections and rejection under 35 U.S.C. 112(b) set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 10, and 11, there is no prior art alone or in combination that discloses or teaches all of the limitations of Applicant's claimed invention, including, and in combination with other recited limitations, extracting a second target position, which corresponds to a future time after a first predetermined time has elapsed from the recognition time, from among the plurality of target positions; and correcting the target speed based on a second deviation between a third target position corresponding to a future time after a second predetermined time has elapsed from the recognition time and a predicted position that the vehicle is predicted to reach at the future time, the second predetermined time being shorter that the first predetermined time.
Regarding claim 12, there is no prior art alone or in combination that discloses or teaches all of the limitations of Applicant's claimed invention, including, and in combination with other recited limitations, extracting a second target position, which corresponds to a future time after a first predetermined time has elapsed from the recognition time, from among the plurality of target positions, and deriving a third target position corresponding to a future time which is after a second predetermined time has elapsed from the recognition time, the second predetermined time being shorter than the first predetermined time, deriving a predicted position which is a position in which the vehicle is predicted to reach at the future time which is after the second predetermined time has elapsed from the position of the vehicle when the vehicle was recognized, deriving a second correction amount based on a second deviation between the third target position and the predicted position, and correcting the target speed by adding the first correction amount and the second correction amount to the target speed.


Regarding claims 1, 10, 11, and 12, Nakamura (WO 2016/051460A1) teaches a vehicle control system comprising: 
a processor (“CPU 11”, Fig. 2); and 
a non-transitory computer-readable medium (“ROM 12”, Fig. 2) comprising a vehicle control program (“The control device 10 of the travel control device 100 stores a ROM (Read Only Memory) 12 in which a program for presenting different travel control information is presented according to the degree of approach of the own vehicle and another vehicle, and a program stored in this ROM 12. The computer includes a CPU (Central Processing Unit) 11 as an operation circuit that functions as the traveling control device 100 by executing the RAM, and a RAM (Random Access Memory) 13 that functions as an accessible storage device.”, lines 244 – 249) that causes the processor to perform operations of a vehicle control method comprising:
recognizing a position (“In step S101, the control device 10 acquires own vehicle information including at least the position of the own vehicle V1.”, lines 567-568) of a vehicle (“host vehicle V1”, Fig. 2); 
generating a trajectory (“target route RT1”, Fig. 2) which includes a plurality of future target positions (“a plurality of target coordinates”, see lines 577-580 citation below) to be reached by the vehicle, the plurality of future target positions being consecutively aligned in time series (“In step S105, the control device 10 calculates the target coordinates and the target route RT1 that pass the target region R. The target route RT1 includes one or a plurality of target coordinates on which the vehicle V1 travels. Each target coordinate includes a target horizontal position (target X coordinate) and a target vertical position (target Y coordinate).”, lines 577-580); and 
deriving a target speed (“vehicle speed”, see lines 604-609 citation below) when the vehicle is caused to travel along the trajectory based on a distance between the plurality of target positions (“In step S110, the control device 10 determines the current vertical position of the host vehicle V1, the vehicle speed and acceleration/deceleration at the current position, the target vertical position corresponding to the current vertical position, and the vehicle speed and acceleration/deceleration at the target vertical position. Based on the comparison result of, the feedback gain regarding the vertical position is calculated.”, lines 604-609), deriving a first correction amount based on a first deviation (“the comparison result”, see lines 604-609 citation above) between the position of the vehicle (“current vertical position”, see lines 604-609 citation above) recognized by the position recognition part and a first target position (“target vertical position”, see lines 604-609 citation above) corresponding to a recognition time (“repeated every time”, see lines 612-615 citation below) at which the recognition of the position of the vehicle has been performed among the plurality of target positions (“Then, in step S111, the control device 10 calculates a target control value regarding the vertical position based on the vehicle speed and the acceleration/deceleration corresponding to the target vertical position and the vertical position feedback gain calculated in step S110.”, lines 609-612, “Here, the target control value in the vertical direction means the operation of the drive mechanism for realizing the acceleration/deceleration and the vehicle speed according to the target vertical position (the operation of the internal combustion engine in the engine vehicle, the operation in the electric vehicle system).”, para. 616-619, “The process of steps S109 to S112 is repeated every time the target vertical position is acquired, and the target control value for each of the acquired target vertical positions is output to the in-vehicle apparatus 200, similarly to steps S106 to S108 and S112 described above.”, lines 612-615).
Nakamura does not explicitly teach wherein the position recognition part, the trajectory generating part, and the travel controller are separate parts, however it would have been obvious to one of ordinary skill in the art at the time of filing to make these components separate parts within the 

Nakamura teaches wherein the travel controller derives, as the target speed (“drive control”, see rejection of claim 1 and lines 632-636 citation below) , a speed obtained by “process step S112” (“the process proceeds to step S112, and the control device 10 outputs the target control value in the vertical direction calculated in step S111 to the in-vehicle device 200. The vehicle controller 70 executes steering control and drive control, and causes the host vehicle to travel on the target route RT defined by the target lateral position and the target vertical position.”, lines 632-636), but does not explicitly teach the target speed is obtained by dividing a length of the trajectory from the first target position to a second target position by the first predetermined time.
However, Verheijen (WO 2016/083518 A1) teaches an apparatus and method for vehicle economy improvement,
wherein a target speed (“speed of the vehicle”, see pg. 13, lines 27-30 citation below) is obtained by dividing a length (“distance between the current location and the previous location”, see pg. 13, lines 27-30 citation below) of a trajectory from a first target position (“previous location”, see pg. 13, lines 27-30 citation below) to a second target position (“current location”, see pg. 13, lines 27-30 citation below) by a first predetermined time (“time difference”, see pg. 13, lines 27-30 citation below) (“In step 310 a speed of the vehicle is determined. The speed of the vehicle may be determined, in one embodiment, based upon the current location and a previous location of the vehicle. The vehicle speed between the current location and the previous location is determined based upon a time difference between those locations. In some embodiment the location of the vehicle is determined at predetermined time intervals, such as 10 seconds. Therefore the vehicle speed may be determined as a change in distance between the current location and the previous location divided by the change in time or time interval. In other embodiments the location information of the vehicle may be associated with speed information at each location.”, pg. 13, lines 27-34).
Although Nakamura does not explicitly teach how the “target control value” is calculated, it would have been well within the technical ability of one of ordinary skill in the art to select a well-known method for determining these values. For example, Verheijen teaches determining a “speed of a vehicle” by dividing a “distance between the current location and the previous location” by a “time difference”. Since the formula which equates the distance traveled by an object to the quotient of the object’s rate divided by the time it takes for the object to travel that distance is well-know and Verheijen teaches utilizing this equation in the same field of endeavor, one of ordinary skill in the art would have been motivated to modify the invention of Nakamura with the teachings of Verheijen by determining the “vehicle speed” of Nakamura with the equation as taught by Verheijen.

Regarding claims 1, 10, and 11, Nakamura in view Verheijen do not explicitly teach:
extracting a second target position, which corresponds to a future time after a first predetermined time has elapsed from the recognition time, from among the plurality of target positions; and 
correcting the target speed based on a second deviation between a third target position corresponding to a future time after a second predetermined time has elapsed from the recognition time and a predicted position that the vehicle is predicted to reach at the future time, the second predetermined time being shorter that the first predetermined time.
The examiner did not find prior art to cure the deficiencies of Nakamura in view Verheijen to achieve the claimed inventions of claims 1, 10, and 11.

Regarding claim 12, Nakamura in view Verheijen do not explicitly teach:
extracting a second target position, which corresponds to a future time after a first predetermined time has elapsed from the recognition time, from among the plurality of target positions;
deriving a third target position corresponding to a future time which is after a second predetermined time has elapsed from the recognition time, the second predetermined time being shorter than the first predetermined time, 
deriving a predicted position which is a position in which the vehicle is predicted to reach at the future time which is after the second predetermined time has elapsed from the position of the vehicle when the vehicle was recognized, 
deriving a second correction amount based on a second deviation between the third target position and the predicted position, and 
correcting the target speed by adding the first correction amount and the second correction amount to the target speed.
The examiner did not find prior art to cure the deficiencies of Nakamura in view Verheijen to achieve the claimed invention of claim 12.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion	

















Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.